In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00161-CR


                            SUSAN LEA CRUM, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the Criminal District Court No. 3
                                  Tarrant County, Texas
               Trial Court No. 1392089D, Honorable Rob Catalano, Presiding

                                  September 14, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Susan Lea Crum appeals from a judgment convicting her of “driving while

intoxicated and felony repetition.” Her sole point of error encompasses the trial court’s

admission into evidence of expert testimony regarding her blood alcohol content derived

through retrograde extrapolation. The testimony allegedly was inadmissible because

the expert did not factor into his opinion and analysis characteristics personal to her and

her conduct. We overrule the issue.

      Because this appeal was transferred to this court from the Second Court of

Appeals, we are obligated to abide by the precedent of the latter court, TEX. R. APP. P.
41.3, and the Texas Court of Criminal Appeals. According to both of those courts, one

preserves his complaint about the admission of evidence by 1) objecting each time the

evidence is broached by his opponent, 2) requesting and receiving a running objection,

or 3) requesting the court to hear and rule upon his objection outside the presence of

the jury.   Geuder v. State, 115 S.W.3d 11, 13-14 (Tex. Crim. App. 2003), quoting,

Martinez v. State, 98 S.W.3d 189 (Tex. Crim. App. 2003); Garnder v. State, No. 02-09-

00360-CR, 2010 Tex. App. LEXIS 8991, at *8-11 (Tex. App.—Fort Worth November 4,

2010, no pet.); accord, McNatt v. State, No. 02-10-00043-CR, 2011 Tex. App. LEXIS

8037, at *7 (Tex. App.—Fort Worth October 6, 2011, no pet.) (holding that “[a]s to the

two other extraneous offenses or acts, Appellant preserved his complaints for appellate

review because he obtained an adverse ruling outside the presence of the jury in one

instance and objected when the matter was raised in front of the jury in the other

instance.”).

       Appellant objected to the evidence about retrograde extrapolation when

presented by the State. The trial court overruled the objection, and the State continued

to ask its expert about the theory and its application to the case at hand. Appellant’s

objection was not made outside the jury’s presence. Nor did she request a running

objection to the evidence. Given these circumstances, we cannot but hold that she

failed to preserve for review the complaint urged at bar.

       The issue is overruled, and we affirm the judgment of the trial court.



                                                               Brian Quinn
                                                               Chief Justice

Do not publish.



                                             2